Title: From George Washington to John Bradford, 5 August 1776
From: Washington, George
To: Bradford, John



Sir.
Head Quarters N. York Augt 5th 1776.

Yours of the 29th Ultmo is duly Received—for the future I must desire all Warlike Stores and Necessaries for an Army taken by the Armed Vessels in public Service may be safely stored under care of the different Agents till they receive Orders from proper Authority. you will please to enjoin it upon the different Commanders of the Continental Cruisers to be particularly carefull that no embezelment is made by their Crew or others. I am sir, Your Most Humle Servt

Go: Washington

